This is an appeal from an order dissolving a temporary injunction restraining appellees from selling, under execution and levy, certain property alleged to belong to appellant, W. J. Howdeshell, to satisfy a judgment entered on October 18, 1935. The injunction was issued on a joint application of W. J. Howdeshell and Eunice L. Howdeshell, and, on dissolution thereof, W. J. Howdeshell alone appealed; the judgment becoming final, as to Eunice L. Howdeshell.
As the case reaches this court, appellant advances the theory that he had, prior to the levy of the execution, sold and conveyed all his right, title, and interest in the property involved in the suit to Eunice L. Howdeshell, thus had no interest therein at the time of the levy, and that Mrs. Howdeshell was vested with absolute and unconditional title thereto. If such be true, of which we express no opinion, evidently, W. J. Howdeshell is not an aggrieved party to this appeal, and, Eunice L. Howdeshell, having rested her case on the judgment rendered, declining to appeal, the question involved has become moot; therefore, the appeal should be dismissed. Accordingly, it is so ordered.
Appeal dismissed.
 *Page 371